Title: From James Madison to John Graham, 31 October 1806
From: Madison, James
To: Graham, John



Sir
Department of State Octr. 31st. 1806

I herewith enclose the instructions in pursuance of which you are to make an investigation into certain projects Said to be on foot in the western Country adverse to the Unity and the peace of the nation.
I am persuaded that this trust will be executed by you in the manner expected by the President, and with the effect which public considerations require.  You will feel the importance of ascertaining how far these projects are fictitious, or founded in reality; and, in the latter case, what progress has been made in them; and to what precise objects they point.  In so patriotic an undertaking, you will doubtless find in every faithful and virtuous citizen, a disposition to afford every information and aid, which may contribute to your Success.  As you may be Subjected to Some reasonable expenses beyond those incident to your mere return to your Station in New Orleans, you will please to keep and transmit a due account of Such excess, that it may be reimbursed.  I have the honor to be, Sir, with much respect, Your most obed. Servt.

James Madison

